OliveR, Chief Judge:
These two appeals for reappraisement have been submitted for decision on a written stipulation, which, so far as pertinent, reads as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to approval of the Court, as follows :
1. That the involved merchandise was imported after the effective date of the Customs Simplification Act of 1956, and is not identified on the Final List published by the Secretary of the Treasury pursuant to said Act (T.D. 54521).
2. On or about the dates of exportation of the involved merchandise, the prices at which such or similar merchandise was freely sold or offered to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States were the invoice unit values, net packed.
On tbe agreed facts, I find that the proper basis for appraisement of the merchandise involved herein is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and hold that such statutory value for the present merchandise is the invoice unit values, net, packed.
Judgment will be rendered accordingly.